                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                No. 5:17-CR-350-D



UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )              ORDER
                                             )
HAROLD VERNARD GREENE, JR.,                  )
                                             )
                            Defendant.       )


       The United States shall file a response to defendant's motion to reduce sentence [D.E. 33].

The response is due not later than August 28, 2020.

       SO ORDERED. This ....i._ day of August 2020.




                                                        J~C.DEVERID
                                                        United States District Judge




           Case 5:17-cr-00350-D Document 34 Filed 08/04/20 Page 1 of 1
